Citation Nr: 1543771	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-20 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder for the period prior to May 26, 2009. 

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder during the period from May 26, 2009 to September 25, 2012. 

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder during the period from September 26, 2012 to December 2, 2014. 
 
4.  Entitlement to a total disability rating based upon individual unemployability for the period prior to September 26, 2012.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty in the Regular Army from September 1998 to September 2001.  He then served in the Army Reserve and again served on active duty from July 2002 to July 2003, and from November 2003 to June 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran filed a claim for an increased rating for his service-connected posttraumatic stress disorder (PTSD) in October 2007.  The April 2008 rating decision on appeal granted an increased rating of 30 percent for PTSD, effective October 30, 2007, the date of claim for increased rating.  During the pendency of the appeal, the disability rating for the Veteran's service-connected PTSD has been assigned "staged" ratings as indicated on the title page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A total disability rating based upon individual unemployability (TDIU) was granted for the period of time from September 26, 2012 to December 2, 2014, at which time a 100 percent schedular disability rating was assigned for PTSD.  38 C.F.R. § 4.16 (2015) (TDIU may be assigned where the schedular rating is less than total).  Accordingly the issue involving TDIU involves the assignment of TDIU prior to September 26, 2012.  

The key question at issue is what level of disability is caused by the Veteran's service-connected PTSD during the periods of time at issue.  Review of the medical evidence of record, including VA treatment records and psychiatric examination reports, reveals that symptoms he reports include nightmares, flashbacks, and intrusive thoughts specifically related to combat stressors he reports experiencing in Iraq, Afghanistan, Yemen, and Africa.  However, the evidence currently of record does not show that the Veteran served in these locations, nor is he shown to have any awards which are indicative of combat service.  These reported symptoms are key to the evaluations of the Veteran's occupational and social impairment as expressed by the medical professionals.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Veteran served Regular Army from September 1998 to September 2001.  He then served in the Army Reserve and had again served on active duty from July 2002 to July 2003, and from November 2003 to June 2005.  Discharge papers, DD-214, for each period of service have been obtained.  For the first period of service, September 1998 to September 2001, the DD-214 indicates that the Veteran had no period of time of foreign service in block 12, but indicates service in Bosnia in block 18.  The DD-214 for the period of time from July 2002 to July 2003 indicates that the Veteran served in Kuwait, but no other location.  The DD-214 for the period of time from November 2003 to June 2005 indicates that the Veteran had no foreign service and that he served this period of active duty at Fort Drum, NY.  At points in the record the Veteran has reported to VA examiners that he was in Afghanistan for almost the entire year beginning in January 2004.  A service treatment record shows a possible period of deployment to Afghanistan for four months; however, other service treatment records document that he fractured his ankle on April 4, 2004 while home in New York State.  

In order to have a clear understanding of the Veteran's service-connected PTSD, by the Board and VA examiners, when evaluating the level of disability caused by the PTSD, the Veteran's service personnel records must be obtained.  

There is also evidence of record showing that the Veteran was in the Army Reserve in 2007, which is during the appeal period covered by the claim for an increased rating.  The Veteran's level of functioning during this period is at issue, and the reserve personnel and medical records for this period have not been obtained and are relevant to the issues on appeal.

Finally, the most recent VA examination of the Veteran was conducted in December 2014.  The examiner indicated that the service-connected PTSD resulted in "total occupational and social impairment."  The examiner checked that every possible symptom was present including near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; impaired impulse control, such as unprovoked irritability with periods of violence; grossly inappropriate behavior; and being a persistent danger of hurting self or others.  

However, the narrative of the behavioral observations on mental status examination was the:  
Veteran was dressed in appropriate attire and had fair grooming and hygiene.  He responded in a cooperative manner.  His speech was normal in terms of volume, rate, content, and prosody.  His behavior gave no evidence of psychomotor agitation or retardation.  No decreased eye contact was observed.  His cognition did not appear impaired.  His thought content showed no evidence of any suicidal ideation, homicidal ideation, delusions, or auditory or visual hallucinations.  There was also no evidence of paranoid ideation or mania.  His mood was mildly anxious.  His affect was appropriate to content and not restricted.

Again, the actual observations on the VA examination do not in any way match the symptoms that the examiner checked in the "check box" section.  Rather, the narrative observations do not report the "check box" symptoms are present.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an increased rating for his service-connected PTSD, to include all VA and non-VA medical records.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

The Veteran must be asked to provide information with respect when he finally separated from the Army Reserve and what reserve units he served with.  Thereafter, the RO must attempt to procure complete copies of all the Veteran's service personnel records for all periods of active duty and reserve service including through his final separation from the reserves on or after 2007.  The RO must also obtain complete copies of all of the Veteran's service treatment records, to include his reserve service treatment records.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must review the service personnel records and verify the locations, circumstances, and periods of time of the Veteran's foreign service and make these findings available to the VA examiner.  

3.  The Veteran must be afforded a VA psychiatric examination to determine the severity of his service-connected PTSD during the periods on appeal.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide accurate and fully descriptive assessment of all psychiatric symptoms and the occupational and social impairment caused by the service-connected PTSD from October 2007 to the present.  

Based upon the clinical examination, a review of the service treatment and personnel records, the post service medical records, and with consideration of the Veteran's statements, the examiner must comment upon the presence or absence, and the frequency or severity from October 2007 to the present of the following symptoms due to his service-connected PTSD, to include flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination or to cooperate with in the development of the claim without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
5.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.

6.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims for increased staged disability ratings for PTSD must be readjudicated, along with the claim for entitlement to TDIU prior to September 2012.  If any benefit on appeal remains denied, the Veteran and representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

